DETAILED ACTION
	This Office Action is in reply to Applicant’s Response filed on Oct 12, 2021 in response to the Non-Final Office Action mailed on May 11, 2021, regarding application number 16/070,706. 


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Status of Claims
Claim(s) 1-18 is/are currently pending and has/have been examined.
Claim(s) 16-18 has/have been newly added. 


Response to Amendment 
	The Amendment filed on Oct 12, 2021 has been entered. Applicant’s Remarks filed on Oct 12, 2021 have been considered as follows.
Based on the Amendments to the Claims, the 112(b) rejections previously set forth are withdrawn. 
Based on the Amendments to the Claims, and Page(s) 6 of Applicant’s Remarks, the 112(a) rejections has/have been modified to address the claim amendments. Applicant further 


Claim Rejections - 35 USC § 112 (a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Case law holds that applicant's specification must be "commensurately enabling [regarding the scope of the claims]." Otherwise undue experimentation would be involved in determining how to practice and use applicant's invention. There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue." See MPEP 2164.01. The test for undue experimentation is based on In re Wands, which include, but are not limited to, the following criteria:
The breadth of the claims;
The nature of the invention;
The state of the prior art;
The level of one of ordinary skill;
The level of predictability in the art;
The amount of direction provided by the inventor;
The existence of working examples; and
The quantity of experimentation needed to make or use the invention based on the content of the disclosure.

(s) 1-18 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the use of the method for cancers having circulating tumor cells (CTCs), does not reasonably provide enablement for use of the method for all cancers, specifically those that have not metastasized and would not have CTCs. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. The current claim describes a method for determining overall survival prognosis for a patient suffering from cancer and does not limit the type of cancer for which the method works (Wands Factors A and B). It is known that there are more than 100 types of cancer, including subtypes of certain cancers (such as breast cancer, where breast cancer alone has 4 subtypes), and it is known that, while all cancers have the ability to metastasize, metastasis is dependent on individual factors (Wands Factors C, D and E; Applicant recognizes this knowledge in, at least, [0015] of the instant specification). As such, one of skill in the art would not reasonably envision that a method that relies on target cells, such as CTCs, which are known to be cells that metastasize through the circulatory system (Applicant recognized in [0017]), would be viable for all types of cancer (Wands Factor D and E). Further, as the current specification only describes characterizing the use of target cells which are CTCs from breast cancer, oral cancer, small cell lung cancer and non-small cell lung cancer (Examples 1, 2 and 3 of the instant specification), there is no direction as to whether this method would function for other types of cells and other types of cancers, including those that have not metastasized (i.e. primary cancers), and would require undue experimentation on the part of the user (Wands Factors F, G and H; see, also, Claim 18). 


Response to Arguments

Applicant argues, on Page(s) 6 and 8-10 of their Remarks, that the specification is fully enabled for all types of cancer. Applicant further submits a Declaration dated Oct 12, 2021.
The examiner respectfully disagrees. 
Regarding the 112(a) rejection, the examiner first that the dependency on cells that do not express particular markers, where those cells are CTCs, would lead to the conclusion that the method would not be able to be used for all cancers as not all cancers metastasize before patient death. As stated in the 112(a) rejection above, one of skill in the art would not reasonably envision that a method that relies on target cells, such as CTCs, which are known to be cells that metastasize through the circulatory system (Applicant recognized in [0017]), would be viable for measuring overall survival prognosis for all types of cancer. The examiner also notes that Applicant’s Remarks state “the overall survival prognosis due to cancer is affected by the nature of cancer cells and the degree of metastasis. Therefore, measuring the presence or absence and increase/decrease of CK-negative cells by the claimed method leads to early detection of metastasis recurrence and diagnosis of metastasis progression in cancer patients” (emphasis added; Page 9 of Applicant’s Remarks). The argument describes a reliance on measuring metastasic progression as a measure of survival and, given that the claim is directed to all cancer types, including non-metastasized primary cancers, it is deemed that the argument is not commensurate in scope with the claims. 
The Declaration under 37 CFR 1.132 filed Oct 12, 2021 has been given the appropriate weight but is insufficient to overcome the rejection of Claim(s) 1-18 based on Enablement, as set forth in the last Office action because: 
The Declaration simply shows part of the method being performed.
The results presented in the Declaration merely show that the method can be used to determine between CK positive and CK negative cells (steps 1 and 2 of the claimed method) but 

The examiner notes that based on Applicant’s Remarks, the claimed method appears to be more directed towards predicting survival prognosis for a cancer diagnosis based on the extent and/or degree of metastasis in a patient. The examiner believes that an amendment to this effect, whereby the claimed method specifically calls out measurement of the degree of metastasis and that the outcome of the method leads to early detection of metastasis recurrence and diagnosis of metastatic progression in cancer patients, would be enough to overcome the outstanding rejections. The examiner notes that describing that the method measures extent of metastasis via the number of CTCs as an indicator of survival prognosis would also address how the method is able to determine survival prognosis for primary cancers, since the method would be explicitly concerned with metastasis.  


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN CARABALLO-LEON whose telephone number is (571) 272-6871. The examiner can normally be reached on Monday through Friday, 9:00am - 3:00pm, ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELIZABETH ROBINSON can be reached on (571) 272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.C.L./Examiner, Art Unit 1797                                                               
/Benjamin R Whatley/Primary Examiner, Art Unit 1798